DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests a title such as “Electronic Device and Method for Establishing Communication Among a Plurality of Electronic Devices”, or an equivalent thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 17
The term “set period” in Claim 17 is a relative term which renders the claim indefinite. The term “set period” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without providing requisite degree for the term “set period”, it is not possible to ascertain whether or not a period disclosed in a prior art meets the claim limitation. It is the examiner’s interpretation that the term “set period” is drawn to any period of time prior to the transmission of a sound signal.

Regarding Claim 19
See basis of rejection for Claim 17 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (U.S. Patent Publication No. 20180239008) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding Claim 1
Han discloses an electronic device comprising: [Fig. 58]
a display [1360]; 
a communication module [1320]; 
at least one microphone [1388]; 
at least one speaker [1382]; 
a processor [1310] operatively coupled to the display, the wireless communication circuit, the microphone, and the speaker; 
and a memory [1330] operatively coupled to the processor, wherein the memory stores instructions, when executed, causing the processor to: transmit, through the speaker [1382], a first audio sound including first information [[0112] Discloses the first electronic device 10 transmits the sound signal in S200] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] ; 
receive, through the microphone, a second audio sound including second information responding to the first information from a first external electronic device [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300]; 
transmit, through the speaker, a third audio sound including third information for acquiring a distance to the first external electronic device, after receiving the second audio sound [[0113] Discloses The first electronic device 10 may measure the distance between the first electronic device 10 and the second electronic device 20 by transmitting the wireless signal and receiving the sound signal.] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence); 
receive, through the microphone, a fourth audio sound including fourth information responding to the third information from the first external device [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence); 
acquire the distance to the first external electronic device on the basis of the third information and/or the fourth information [[0113] Discloses The first electronic device 10 may measure the distance between the first electronic device 10 and the second electronic device 20 by transmitting the wireless signal and receiving the sound signal.]; 
transmit, through the speaker, a fifth audio sound including fifth information to the first external electronic device, if the acquired distance is within a predetermined distance [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] [[0329] Teaches When it is determined that the first electronic device 10 is close to the second electronic device 20 within a predetermined distance based on a precise distance recognition result 5114, the first electronic device 10 transmits its own music to the second electronic device 20 to automatically execute the music as indicated by a reference numeral 5116.] (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence); 
receive, through the microphone, a sixth audio sound including sixth information responding to the fifth information [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence); 
and register a location of the electronic device. [00321] Teaches Distances between both speakers of the TV 20 and the user devices 11 and 12 are measured, and relative locations of the TV 20 and the user devices 11 and 12 are grasped in S4520.]

Regarding Claim 2
Han teaches the electronic device of Claim 1. Han further teaches
wherein the third information and the fourth information include time information, and wherein the instructions cause the processor to identify a distance between the electronic device and the first external electronic device on the basis of the time information. [[0067] Teaches According to an embodiment, the distance measurement-related parameter includes at least one of a distance measurement period, a distance measurement start offset, the number of available speakers/microphones, a required measurement accuracy, a required distance measurement time, a recording time of a sound signal, identification information of the first electronic device, and a generation scheme of a sound signal.]

Regarding Claim 3
Han teaches the electronic device of Claim 2. Han further teaches
wherein the instructions cause the processor to: receive a seventh audio sound including seventh information responding to the first information from a second external electronic device through the microphone [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence); 
transmit an eighth audio sound including eighth information for identifying a distance to the second external electronic device through the speaker, after receiving the seventh audio sound [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence); 
receive a ninth audio sound including ninth information responding to the eighth information from the second external electronic device through the microphone [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence); 
identify the distance to the second external electronic device on the basis of the eighth information and/or the ninth information [[0113] Discloses The first electronic device 10 may measure the distance between the first electronic device 10 and the second electronic device 20 by transmitting the wireless signal and receiving the sound signal.] (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence); 
transmit a tenth audio sound including tenth information to the second external electronic device through the speaker, if the identified distance is a predetermined distance[[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] [[0329] Teaches When it is determined that the first electronic device 10 is close to the second electronic device 20 within a predetermined distance based on a precise distance recognition result 5114, the first electronic device 10 transmits its own music to the second electronic device 20 to automatically execute the music as indicated by a reference numeral 5116.]  (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence); 
and receive an eleventh audio sound including eleventh information responding to the tenth information through the microphone [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence).

Regarding Claim 4
Han teaches the electronic device of Claim 3. Han further teaches
wherein the instructions cause the processor to register a location of the electronic device [[00321] Teaches Distances between both speakers of the TV 20 and the user devices 11 and 12 are measured, and relative locations of the TV 20 and the user devices 11 and 12 are grasped in S4520.]

Regarding Claim 9
A method of controlling an electronic device, the method comprising: 
transmitting a first audio sound including first information through a speaker; [[0112] Discloses the first electronic device 10 transmits the sound signal in S200] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ]
receiving a second audio sound including second information responding to the first information from a first external electronic device through a microphone, and transmitting a third audio sound including third information for identifying a distance to the first external electronic device through the speaker; [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence)
receiving a fourth audio sound including fourth information responding to the third information from the first external electronic device through the microphone, and acquire the distance to the first external electronic device on the basis of the third information and/or the fourth information; [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ]
transmitting a fifth audio sound including fifth information to the first external electronic device through the speaker, if the acquired distance is within a predetermined distance; [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] [[0329] Teaches when it is determined that the first electronic device 10 is close to the second electronic device 20 within a predetermined distance based on a precise distance recognition result 5114, the first electronic device 10 transmits its own music to the second electronic device 20 to automatically execute the music as indicated by a reference numeral 5116] (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence)
and receiving a sixth audio sound including sixth information responding to the fifth information through the microphone, and registering a location of the electronic device on the basis of the sixth information. [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] [00321] Teaches Distances between both speakers of the TV 20 and the user devices 11 and 12 are measured, and relative locations of the TV 20 and the user devices 11 and 12 are grasped in S4520.] (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence)

Regarding Claim 10
See basis of rejection for Claim 2

Regarding Claim 11
See basis of rejection for Claim 3

Regarding Claim 12
See basis of rejection for Claim 4

Regarding Claim 17
Han The electronic device of Claim 1. Han further teaches
wherein the instructions cause the processor to transmit the first audio sound in at least one of a situation where power of the electronic device is turned off and then turned on again and a situation where a set period has been reached. [Fig. 1 (100)] (it is the examiner’s interpretation that the negotiations and signaling phase prior to distance measurement meets the set period limitation of the claim language)

Regarding Claim 19
See basis of rejection for Claim 17

Regarding Claim 20
Han discloses a non-transitory computer readable storage medium storing instructions that [[0417] Discloses In this case, program instructions for performing various computer-implemented operations may be stored in a computer-readable medium. The computer readable medium may include a program command, a data file, a data structure, and the like independently or in combination.], when executed, cause at least one processor (1310) to control an electronic device, wherein the instructions cause the at least one processor (1310) to: 
transmit a first audio sound including first information through a speaker; [[0112] Discloses the first electronic device 10 transmits the sound signal in S200] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ]
receive a second audio sound including second information responding to the first information from a first external electronic device through a microphone, and transmitting a third audio sound including third information for identifying a distance to the first external electronic device through the speaker; [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0113] Discloses The first electronic device 10 may measure the distance between the first electronic device 10 and the second electronic device 20 by transmitting the wireless signal and receiving the sound signal.] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence)
receive a fourth audio sound including fourth information responding to the third information from the first external electronic device through the microphone, and acquire the distance to the first external electronic device on the basis of the third information and/or the fourth information; [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence)
transmit a fifth audio sound including fifth information to the first external electronic device through the speaker, if the acquired distance is within a predetermined distance; [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] [[0329] Teaches When it is determined that the first electronic device 10 is close to the second electronic device 20 within a predetermined distance based on a precise distance recognition result 5114, the first electronic device 10 transmits its own music to the second electronic device 20 to automatically execute the music as indicated by a reference numeral 5116.] (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence)
and receive a sixth audio sound including sixth information responding to the fifth information through the microphone, and registering a location of the electronic device on the basis of the sixth information. [[0112] Discloses the second electronic device 20 receives the sound signal transmitted from the first electronic device 10 and transmits the wireless signal in response to the received sound signal in S300] [[0090] Discloses the first electronic device 10 transmits a distance measurement request to the second electronic device 20. In step 120, the first electronic device 10 and the second electronic device 20 exchange device characteristics. According to an embodiment, the device characteristics include at least one of a type of the electronic device, whether a microphone/speaker is installed and the number of microphones/speakers, a type of wireless connectivity, and the existence or non-existence of a power source ] (It is the examiner’s interpretation that the audio sounds convey the same information for their respective devices throughout the sequence)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being obvious over Han et al. (U.S. Patent Publication No. 20180239008) in view of Garner and Brouillette(U.S. Patent Publication No. 2017003099).
The applied reference has a common assignee with the instant application (see assignee for Han et al. reference). Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding Claim 5
Han teaches the electronic device of Claim 1. Han may not explicitly teach 
wherein the instructions cause the processor to provide a user interface for registering a location of the electronic device through the display.
Garner teaches
wherein the instructions cause the processor to provide a user interface for registering a location of the electronic device through the display. [[0044]In an embodiment, the remote application 290 may be configured to request to establish a direct connection 202 with the control device 116-1, in response to receiving touch input information from the touch sensitive display component 282 indicating a request by the user to initiate the location of the control device 116-1.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of ultrasonic object detection, as of the effective filing date, to modify the object detection device of Han, as applied to Claim 1, to include user interface of Garner, with the motivation of providing a means for the user to register the location of the device.

Regarding Claim 13
See basis of rejection for Claim 5

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being obvious over Han et al. (U.S. Patent Publication No. 20180239008) in view of Kim et al.(U.S. Patent Publication No. 20180128896).
The applied reference has a common assignee with the instant application (see assignee for both Han et al. and Kim et al. references). Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding Claim 6
Han teaches the electronic device of Claim 1. Han may not explicitly teach
wherein the instructions cause the processor to identify whether location information of the electronic device is stored in the memory, and transmit the first audio sound on the basis of the identification result.
Kim Teaches
wherein the instructions cause the processor to identify whether location information of the electronic device is stored in the memory, and transmit the audio sound on the basis of the identification result. [[0140]The first electronic device 410 may determine the need to update the reference location pre-stored in the memory 450 and transmit the request for the location update to the second electronic device 460.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of ultrasonic device communications, as of the effective filing date, to modify the object detection device of Han, as applied to Claim 1, to include location information determination and subsequent sound transmission of Kim, with the motivation of determining which information to transmit.

Regarding Claim 14
See basis of rejection for Claim 6

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



Claim 8 is/are rejected under 35 U.S.C. 103 as being obvious over Han et al. (U.S. Patent Publication No. 20180239008) in view of Lim and Lee(U.S. Patent Publication No. 20140181683).
The applied reference has a common assignee with the instant application (see assignee for both Han et al. and Lim and Lee references). Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

Regarding Claim 8
Han teaches the electronic device of Claim 1. Han may not explicitly teach
wherein the instructions cause the processor to transmit information related to a location of the electronic device to an external electronic device including a display, so that the external electronic device provides a user interface for registering the location of the electronic device.
Lim teaches
wherein the instructions cause the processor to transmit information related to a location of the electronic device to an external electronic device including a display, so that the external electronic device provides a user interface for registering the location of the electronic device. [[0224] When one contact item is selected based on the displayed contact list in operation S1704, the first device 110 sets and registers temporary control authorization for at least one of the first through nth external devices 130_1~130.sub._n with respect to the selected contact item according to user input information in operation S1705.] [[0313] The GPS module 2705 includes a software component for determining a location of the first device 110 and providing the determined location to an application that provides a location based service. The UI module 2706 includes a software component for providing a UI necessary for an application that provides touch screen 2703 based UI information.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of ultrasonic object detection, as of the effective filing date, to modify the object detection device of Han, as applied to Claim 1, to include the capability of providing an external device the location of an electronic device of Lim, with the motivation of providing a means for the user to register the location of the electronic device through an external device’s user interface.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being obvious over Han et al. (U.S. Patent Publication No. 20180239008) in view of Shin et al. (European Patent No. 3439144).
The applied reference has a common assignee with the instant application (see assignee for both Han et al. and Shin et al. references). Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

Regarding Claim 16
Han teaches the electronic device of Claim 1. Han may not explicitly teach
wherein the predetermined distance is determined based on strength of the first audio sound. [the first wireless power transmitting device 401 may also determine the distance to the electronic device 403 based on the strength of the communication signal from the electronic device 403.]
Shin teaches 
wherein the predetermined distance is determined based on strength of the first audio sound. [the first wireless power transmitting device 401 may also determine the distance to the
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of wireless communication devices, as of the effective filing date, to modify the device of Han, to include the sound strength distance determination of Shin, with the motivation of predetermining a range for location based services.

Regarding Claim 18
See basis of rejection for Claim 16

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 7 and 15 are rejected due to claim dependency

Allowable Subject Matter
Claims 7 and 15 objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any
intervening claims.

Regarding Claim 7
wherein the instructions cause the processor to, after registering the location of the electronic device, when it is identified that an external electronic device of which a location is not registered is within a predetermined distance, register the location of the electronic device as the location of the external electronic device. [Han, [0329] Teaches When it is determined that the first electronic device 10 is close to the second electronic device 20 within a predetermined distance based on a precise distance recognition result 5114, the first electronic device 10 transmits its own music to the second electronic device 20 to automatically execute the music as indicated by a reference numeral 5116.] [Han, [00321] Teaches Distances between both speakers of the TV 20 and the user devices 11 and 12 are measured, and relative locations of the TV 20 and the user devices 11 and 12 are grasped in S4520, however the prior art does not teach that the location of the external electronic device would be registered as the location of the electronic device, as required by the claim language]

Regarding Claim 15
See indication of allowable subject matter for Claim 7


Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Choi and Lee (U.S. Patent Publication No. 20170048797) Which discloses an electronic device and method for identifying location information thereof
Borggaard et al. (U.S. Patent Publication No. 20150219755) Which discloses a method for determining the positions of multiple devices using audio
Booij (U.S. Patent Publication No. 20190204408) Which discloses a position determination system coupled with a deconvolution decoder
Cho et al. (U.S. Patent Publication No. 20150176988) Which discloses a method for controlling functions between electronic devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RICHARD WALKER whose telephone number is (571)272-6136. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER RICHARD WALKER/               Examiner, Art Unit 3645                                                                                                                                                                                         





/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645